United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1096
Issued: November 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 17, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ May l4, 2008 and February 17, 2009 merit decisions. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained bilateral hip and leg conditions in the performance of duty.
FACTUAL HISTORY
Appellant, a 62-year-old letter carrier, filed a Form CA-2 claim for benefits on
February 22, 2008, alleging that as of February 12, 2008 he became aware that he had a bilateral
hip and leg condition causally related to factors of his employment. In a supplemental statement,
he explained that he had worked for the employing establishment for 23 years in a position that
required constant walking, climbing stairs, standing and carrying a heavy mailbag.

By letter dated March 3, 2008, the Office advised appellant that it required factual and
medical evidence to determine whether he was eligible for compensation benefits. It asked
appellant to submit a comprehensive medical report from his treating physician describing his
symptoms and the medical reasons for his condition and an opinion as to whether his claimed
conditions were causally related to his federal employment.
Appellant submitted a March 6, 2007 x-ray report, the results of which showed a small
synovial cyst on the right of the femoral neck, but no evidence of acute fracture or dislocation in
his hip joints. In a report dated March 29, 2007, Dr. Mark A.P. Filippone, Board-certified in
physical and rehabilitative medicine, stated that appellant had been complaining of lower and
upper extremity pain caused by his duties as a letter carrier. He noted that appellant had recently
experienced low back pain radiating into the right thigh and the calf, with numbness in the lateral
right thigh. Dr. Filippone diagnosed low back derangement with lumbosacral radiculitis and
suspected internal derangement of both hips. He opined that appellant’s low back and hip
complaints were directly and solely the result of occupational injuries sustained through his years
of employment as a letter carrier.
By decision dated May 14, 2008, the Office denied appellant’s claim, finding that he
failed to submit medical evidence sufficient to establish that he sustained a bilateral hip or leg
condition in the performance of duty.
In a report dated October 15, 2008, Dr. Filippone reiterated his previously stated opinion
that appellant’s job as a letter carrier resulted in his claimed bilateral hip condition because it
required him to be on his feet eight hours per day, walking long distances, walking up and down
stairs, getting in and out of the employing establishment vehicles, walking up and down hills,
etc., for approximately 23 years. He noted that appellant had been complaining of intermittent
low back pain over the last few years, with pain on both hips and buttocks, on the right than on
the left, although he denied any discrete history of trauma or injury. Dr. Filippone opined that
given appellant’s work history, objective findings on physical examination and subjective
complaints, it was well within reasonable medical probability that his bilateral hip abnormalities
were directly and solely the result of his employment duties.
By letter dated November 19, 2008, appellant’s attorney requested reconsideration.
By decision dated February l7, 2009, the Office denied modification of the May 14, 2008
decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition

1

5 U.S.C. §§ 8101-8193.

2

for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor,
his belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.5 Causal relationship must be established by
rationalized medical opinion evidence and he failed to submit such evidence.
A claimant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between his claimed right shoulder condition and his
federal employment. This burden includes providing medical evidence from a physician who
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.6
ANALYSIS
In the instant case, appellant has alleged that his duties, which included walking,
climbing stairs, and standing, caused bilateral hip and lower extremity conditions. He has
submitted medical evidence which indicates that he has been diagnosed with low back
2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

5

Id.

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

3

derangement with lumbosacral radiculitis, suspect internal derangement of both hips and a small
synovial cyst of the right femoral head. Appellant has failed to submit probative medical opinion
evidence containing a rationalized medical explanation which relates his alleged conditions to
factors of his employment. For this reason, he has not discharged his burden of proof.
Appellant submitted the May 29, 2007 and October 15, 2008 reports from Dr. Filippone,
noted that he was required to be on his feet eight hours per day, walk long distances, walk up and
down stairs, walk up and down hills, and get in and out of the employing establishment vehicles
for more than two decades. Dr. Filippone stated that, based on appellant’s work history,
objective findings on physical examination and his subjective complaints, his bilateral hip
abnormalities were directly and solely the result of his employment duties. His opinion,
however, is of limited probative value as it does not contain any medical rationale explaining
how these duties physiologically caused the diagnosed conditions of low back derangement with
radiculitis, “suspect” bilateral hip derangement or the small synovial cyst of the femoral head.7
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.8 Dr. Filippone did not sufficiently describe appellant’s job
duties and then explain the medical process through, which such duties would have been
competent to cause the claimed condition. His reports, the only evidence appellant submitted in
support of his claim, thus, did not constitute sufficient medical evidence to establish that his
claimed bilateral conditions were causally related to his employment.
The Office advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. Consequently, appellant has not met his burden of proof in
establishing that his claimed bilateral hip and leg conditions were causally related to his
employment.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof in establishing that
his claimed bilateral hip and leg conditions were sustained in the performance of duty.

7

William C. Thomas, 45 ECAB 591 (1994).

8

See Anna C. Leanza, 48 ECAB 115 (1996).

4

ORDER
IT IS HEREBY ORDERED THAT the February 17, 2009 and May 14, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

